DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-32 and 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims 21 and 33 recitations of “with a front side and a back side” is unclear as it is unknown whether this is intended to pertain to the claimed “card” or “transparent window”.  Accordingly, please review/revise/clarify.
Claims 22-32 and 34--40 are rejected as depending from rejected independent claims 21 and 33.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 24-25 and 27-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0193679 to Fuhse et al. (“Fuhse”).
	Regarding claim 21, Fuhse anticipates a method for manufacturing (para. 1) a card (10, as shown in fig. 1) having a transparent window (per para. 47, the arrangement shown in fig. 3b can be formed in a transparent window region of card 10) with a front side (e.g. upper side of assembly shown in fig. 3b) and a back side (e.g. lower side of assembly shown in fig. 3b), the method comprising: i) printing (para. 56) a color (e.g. the color of the para. 56 “information” causing it to be visible in plan-view) picture (e.g. the “information” discussed at para. 56) on (para. 56) the back side (aforementioned lower side of assembly shown in fig. 3b) of the window (aforementioned transparent window region of card 10, containing the arrangement shown in fig. 3b); and ii) lasering (para. 36) the front side (aforementioned upper side of assembly shown in fig. 3b) of the window (aforementioned transparent window region of card 10, containing the arrangement shown in fig. 3b).
	Regarding claim 24, Fuhse anticipates the method of Claim 21, wherein lasering (para. 36) the front side (aforementioned upper side of assembly shown in fig. 3b) of the window (aforementioned transparent window region of card 10, containing the arrangement shown in fig. 3b) comprises lasering (para. 36) under two different angles (e.g. directions 40 and 42, as shown in fig. 3b and discussed at para. 36).
Regarding claim 25, Fuhse anticipates the method of Claim 21, wherein printing (para. 56) the color picture (aforementioned “information” discussed at para. 56) on the back side (aforementioned lower side of assembly shown in fig. 3b) of the window (aforementioned transparent window region of card 10, containing the arrangement shown in fig. 3b) comprises printing an additional picture (e.g. an additional instance of the aforementioned “information”; note the para. 56 mention of “features” in the plural sense) on the back side (aforementioned lower side of assembly shown in fig. 3b) of the window (aforementioned transparent window region of card 10, containing the arrangement shown in fig. 3b) 
	Regarding claim 27, Fuhse anticipates the method of Claim 21, wherein lasering (para. 36) the front side (aforementioned upper side of assembly shown in fig. 3b) of the window (aforementioned transparent window region of card 10, containing the arrangement shown in fig. 3b) is carried out before (para. 56 provides that printed “information” can be provided, without specifying the timeline along which it is printed; note that as such, this “information” can be provided to the assembly at any desired time) printing (para. 56) the color picture (aforementioned “information” discussed at para. 56).
	Regarding claim 28, Fuhse anticipates the method of Claim 21, wherein lasering (para. 36) the front side (aforementioned upper side of assembly shown in fig. 3b) of the window (aforementioned transparent window region of card 10, containing the arrangement shown in fig. 3b) is carried out after (para. 56 provides that printed “information” can be provided, without specifying the timeline along which it is printed; note that as such, this “information” can be provided to the assembly at any desired time) the step of printing (para. 56) the color picture (aforementioned “information” discussed at para. 56).
	Regarding claim 29, Fuhse anticipates the method of Claim 21, wherein lasering (para. 36) the front side (aforementioned upper side of assembly shown in fig. 3b) of the window (aforementioned transparent window region of card 10, containing the arrangement shown in fig. 3b) is carried out during (para. 56 provides that printed “information” can be provided, without specifying the timeline along which it is printed; note that as such, this “information” can be provided to the assembly at any desired time) the step of printing (para. 56) the color picture (aforementioned “information” discussed at para. 56).
	Regarding claim 30, Fuhse anticipates the method of Claim 21, wherein lasering (para. 36) the front side (aforementioned upper side of assembly shown in fig. 3b) of the window (aforementioned 
	Regarding claim 31, Fuhse anticipates the method of Claim 30, wherein the additional layer (50) is at least partly transparent (note the presence of gap 62 and markings 24 and 26, formed by gaps as discussed at para. 41).
	Regarding claim 32, Fuhse anticipates the method of Claim 21, wherein the color picture (aforementioned “information” discussed at para. 56) and the lasering (para. 36) form a composite secure (note that the overall invention is a “security element”) color picture (aforementioned “information” discussed at para. 56).
	Regarding claim 33, Fuhse anticipates a device for manufacturing (e.g. the entity performing the manufacturing method discussed at para. 1) a card (10, as shown in fig. 1) having a transparent window (per para. 47, the arrangement shown in fig. 3b can be formed in a transparent window region of card 10) with a front side (e.g. upper side of assembly shown in fig. 3b) and a back side (e.g. lower side of assembly shown in fig. 3b), the device comprising: i) a printing unit (e.g. the entity performing the 
	Regarding claim 34, Fuhse anticipates the device of Claim 33, wherein the laser unit (aforementioned entity providing the laser radiation discussed at para. 11) is configured to laser (para. 36) the front side (aforementioned upper side of assembly shown in fig. 3b) of the window (aforementioned transparent window region of card 10, containing the arrangement shown in fig. 3b) under two different angles (e.g. directions 40 and 42, as shown in fig. 3b and discussed at para. 36).
	Regarding claim 35, Fuhse anticipates the device of Claim 33, wherein the printing unit (aforementioned entity performing the printing discussed at para. 56) is configured to print (para. 56) an additional picture (e.g. an additional instance of the aforementioned “information”; note the para. 56 mention of “features” in the plural sense) on the back side (aforementioned lower side of assembly shown in fig. 3b) of the window (aforementioned transparent window region of card 10, containing the arrangement shown in fig. 3b) displaced from (e.g. layered above or beneath) the color picture (initial instance of the aforementioned “information” discussed at para. 56).
	Regarding claim 36, Fuhse anticipates the device of Claim 33, further comprising a laminating unit (e.g. the entity providing thin-film element 50) configured to at least one of laminate (fig. 3b) or print an additional layer (e.g. thin-film element 50) over (fig. 3b) the color picture (aforementioned 
	Regarding claim 37, Fuhse anticipates the device of Claim 33, wherein the laser unit (aforementioned entity providing the laser radiation discussed at para. 11) is configured to laser (para. 36) the front side (aforementioned upper side of assembly shown in fig. 3b) of the window (aforementioned transparent window region of card 10, containing the arrangement shown in fig. 3b) at least one of after or while (para. 56 provides that printed “information” can be provided, without specifying the timeline along which it is printed; note that as such, this “information” can be provided to the assembly at any desired time) the print unit (aforementioned entity performing the printing discussed at para. 56) prints (para. 56) a color (e.g. the color of the para. 56 “information” causing it to be visible in plan-view) picture (e.g. the “information” discussed at para. 56) on (para. 56) the back side (aforementioned lower side of assembly shown in fig. 3b) of the window (aforementioned transparent window region of card 10, containing the arrangement shown in fig. 3b).
	Regarding claim 38, Fuhse anticipates the device of Claim 33, wherein the laser unit (aforementioned entity providing the laser radiation discussed at para. 11) is configured to laser (para. 36) the front side (aforementioned upper side of assembly shown in fig. 3b) of the window (aforementioned transparent window region of card 10, containing the arrangement shown in fig. 3b) before (para. 56 provides that printed “information” can be provided, without specifying the timeline along which it is printed; note that as such, this “information” can be provided to the assembly at any desired time) the print unit (aforementioned entity performing the printing discussed at para. 56) prints (para. 56) a color picture (aforementioned “information” discussed at para. 56) on (para. 56) the back side (aforementioned lower side of assembly shown in fig. 3b) of the window (aforementioned transparent window region of card 10, containing the arrangement shown in fig. 3b).

	Regarding claim 40, Fuhse anticipates the card of Claim 39, wherein the color picture (aforementioned “information” discussed at para. 56) and the lasered (para. 36) front side (aforementioned upper side of assembly shown in fig. 3b) form a composite secure (note that the overall invention is a “security element”) color picture (aforementioned “information” discussed at para. 56).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fuhse in view of U.S. Patent Application Publication No. 2014/0151996 to Camus (“Camus”).
Regarding claim 22, Fuhse discloses the method of Claim 21, but does not disclose wherein printing (para. 56) a color picture (aforementioned “information” discussed at para. 56) on the back side (aforementioned lower side of assembly shown in fig. 3b) of the window (aforementioned transparent window region of card 10, containing the arrangement shown in fig. 3b) is carried out by at least one of dye sublimation or inkjet printing.
Camus teaches the concept of utilizing an inkjet printing process (para. 20).

Regarding claim 23, Fuhse in view of Camus discloses the method of Claim 22, wherein lasering (Fuhse para. 36) the front side (aforementioned upper side of assembly shown in Fuhse fig. 3b) of the window (aforementioned transparent window region of card 10, containing the arrangement shown in Fuhse fig. 3b) comprises providing a lenticular (para. 34) screen (e.g. viewing element grid 32) on the front side (aforementioned upper side of assembly shown in Fuhse fig. 3b) of the window (aforementioned transparent window region of card 10, containing the arrangement shown in Fuhse fig. 3b).
	Regarding claim 26, Fuhse in view of Camus discloses the method of Claim 23, wherein lasering (Fuhse para. 36) the front side (aforementioned upper side of assembly shown in Fuhse fig. 3b) of the window (aforementioned transparent window region of Fuhse card 10) comprises lasering (Fuhse para. 36) under two different angles (e.g. Fuhse directions 40 and 42, as shown in fig. 3b and discussed at para. 36).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637